DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 2-6, 9-14 and 16-20) recite: “control unit (1)”, “one or more cores (C0, C1, C2)”, “tasks (T10-T14, T20-T24, T30-T34)”, “microcontroller (5, 5a)”, “virtual core (A0, A1, A2)”.  It is unclear if the claimed number of elements within the parenthesis are exact number and elements used or not.  For example, “tasks (T10-T14, T20-T24, T30-T34)”.  It is unclear if the intention was to specify exactly 15 tasks which are made up of T10-T14, T20-T24 and T30-T34 are to be interpreted as various tasks or not.

Claim 1 (similarly claims 6, 9, 11, 16, 17, 18, 19 and 20) contains the trademark/trade name “AUTOSAR”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe AUTomotive Open System Architecture (AUTOSAR), which standardizes the electronics and software architectures used in modern cars and, accordingly, the identification/description is indefinite.

Claim 1 recites the limitation "the execution of various tasks".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the operating system".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recite: “plurality of microcontrollers (5, 5a)” and “selected microcontroller (5, 5a)”.  The examiner is unclear how a selected microcontroller (singular) can comprise plurality of microcontrollers (5, 5a).

Claim 1 recite: “prior to association”.  The examiner is unclear what is being associated and how.

Claim 1 recite: “the various tasks being assigned respectively to said at least one virtual core”.  The examiner is unclear how the various tasks are assigned respectively.  Since various tasks can be any number of tasks.  The examiner is unclear if there is/are one to one relationship between a task and a virtual processor.  For example, 10 tasks require 10 virtual processors.

Claim 1 recite: “associating said at least one virtual core (A0, A1, A2) with the one or more cores (C0, C1, C2).  The examiner is unclear how the virtual cores are associated with one or more cores.  For examiner, 1 to 1 associated, 1:n association, n:n association, etc.

Claim 1 recites the limitation "the core".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recite: “a basic software layer being used to connect with a selected microcontroller (5, 5a)”.  The examiner is unclear if the basic software is being connected or being used as a connection interface or what is being connected.

Claim 2 (similarly claims 3, 4, 5)  recite: “selected microcontroller (5, 5a)”.  The examiner is unclear how a selected microcontroller (singular) can comprise microcontrollers (5, 5a).  The examiner assumes (5, 5a) is referring to plurality of microcontrollers (5, 5a).

Claim 3 recite: “tasks (T10-T14, T20-T24, T30-T34) assigned to a virtual core (A0, A1, A2)”.  The examiner is unclear how this claim should be interpreted.  Claim 1 recite plurality of microcontrollers (5, 5a), selected microcontroller (5, 5a), various tasks being assigned to respectively to said at least one virtual core (A0, A1, A2).  Claim 2 recite selected microcontroller (5, 5a) in a multicore (C0, C1, C2), etc…  There are numerous antecedent issues that makes any kind of interpretation difficult. 

Claim 3 recite: “the tasks”, “the same core”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 (similarly claim 12) recite: the selected microcontroller (5, 5a) comprises at least two separate groups of cores (C0, C1, C2)…  The examiner is unclear how this group was created and what cores are part of each group.  There are numerous antecedent issues that makes any kind of interpretation difficult.

Claim 5 (similarly claims 13 and 14) recite: “this checker core”.  The examiner is unclear what this is referring to.  

Claim 5 (similarly claims 13 and 14) recite: “having secure and non-secure portions”.  The examiner is unclear what “portions” are referring to.

Claim 6 recite: “the microcontroller”, “the software”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recite: “accordance with a design method as claimed in claim 1.”.  The examiner is unclear if this claim is a dependent form of claim 1 or if it’s an independent claim.  For example, the microcontroller is found in claim 1 and claim 6 having antecedent basis to claim 1.   

Claim 6 recite: “the core’s”, “the core”, “each core”.  Due to the lack of proper indentation and antecedent issues.  The examiner is unclear how these terms should be interpreted.

Claim 6 recite: “each core (C0, C1, C2) of the microcontroller (5, 5a) is associated with the virtual core (A0, A1, A2).  The examiner is unclear how the cores are associated (i.e. 1:1, 1:n, n:n, n:1).

Claim 6 recite: “closest in terms of characteristics”.  The examiner is unclear how the closest in terms of characteristics is determined.  Since, characteristics needs to be compared to find closest match.  

Claim 6 (similarly claim 7) recite: “carry out a control”.  The examiner is unclear what a control is.

Claim 7 recite: “an order of priority among the characteristics is established”.  The examiner is unclear how the priorities are ordered/established.

Claim 8 (similarly claim 15) recite: “a core affinity is established both for a virtual core and for a core of the microcontroller”.  The examiner is unclear which virtual core and for which core of the microcontroller a core affinity is being established for, or if affinity is being established for each virtual cores and/or each cores of the microcontroller.  

Claim 8 (similarly claim 15) recite “integration onto a real core”.  The examiner is unclear how “a real core” should be interpreted.  The term “real” is a relative term which renders the claim indefinite.  The term “real core” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 8 (similarly claim 15) recite: “the integration”, “the same”, “the checker”, “the preferred core”, “the peripherals”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recite: “integrated into the application software layer (2)”.  The examiner is unclear what is being integrated to what.

Claim 9 recite: “a basic software layer (4) being used to connect with a selected microcontroller (5, 5a)”.  The examiner is unclear if the basic software is being connected or being used as a connection interface or what is being connected.

Claim 10 recite: “microcontroller (5, 5a) comprises three cores (C0, C1, C2)”.  The examiner is unclear of microcontroller (5, 5a) combine comprises three cores or independently comprises three cores each.

Claim 16 (similarly claims 17-20) recite: “integrated into the application software layer (2)”.  The examiner is unclear what is integrated to what.

Claim 16 (similarly claims 17-20) recite: “designed in accordance with a method as claimed in claim 2.  The examiner is unclear how claim 2 is relevant to claim 16.  Claim 1 and 2 both recite virtual core(s) which have no relevance to claim 16.

Claim 16 (similarly claims 17-20) recite: “a basic software layer (4) being used to connect with a selected microcontroller (5, 5a)”.  The examiner is unclear if the basic software is being connected or being used as a connection interface or what is being connected.

The claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9-12 and 16-20 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Optimizing Application Distribution on Multi-Core System within AUTOSAR (3/16/2016) (hereafter Autosar) in view of AUTOBEST: a united AUTOSAR-OS and ARINC 653 kernel (May 2015) (hereafter Autobest)

As per claim 1, Autosar teaches:
A method for designing an application task architecture for an electronic control unit (1) based on an AUTOSAR operating system that is adaptable to a plurality of microcontrollers (5, 5a), ([Page 9], The target hardware platform is a TC27x tri-core microcontroller. There are two category of memories: the local memories attached to each core and the global memories. There are three cores in this architecture, two identical cores TC1.6P and another core TC1.6E. All these three cores execute the same set of instruction.  [Page 2], This paper proposes a method for the distribution of command and control applications into multi-core architectures, in the purpose of partitioning the computations on the different cores in a near optimal way.)
including one or more cores (C0, C1, C2) as processing members working in parallel for the execution of various tasks (T10-T14, T20-T24, T30-T34) of the operating system by the electronic control unit (1), a basic software layer being used to connect with a selected microcontroller (5, 5a) forming part of the electronic control unit (1), various tasks (T10-T14, T20-T24, T30-T34) of the operating system to be executed by the electronic control unit (1) being allocated by the application task architecture to the one or more cores (C0, C1, C2) of the selected microcontroller (5, 5a), wherein, ([Fig. 2] [Page 2], Nowadays, the multiplication of electronic features in smart engine control implies the execution in real-time of complex computational models. To face this evolution, cars embed ever more ECUs (Electronic Control Units), increasing again the part of embedded software development in the design costs of new generations of vehicles. In this paper proposes a method for the distribution of command and control applications into multi-core architectures, in the purpose of partitioning the computations on the different cores in a near optimal way.  AUTOSAR mitigates the problems existing in the automotive systems design process by its standardized three-layer software architecture, i.e., the Application layer, the Basic Software layer (BSW) and the RunTime Environment layer (RTE). In the application layer, the applications encapsulate functionalities within a collection of software components.  [Page 3], The implementation of the VFB is realized by the generation of the Run-Time Environment (RTE). RTE is mainly responsible for linking the application to the BSW including Operating System (OS). It also involves the realization of communication between components and the generation of all the RTE events that activate the behavior of runnables. [Page 6], Solution in Figure 3 (d) allocates the runnable p3 to the other core, so when runnable p1 finishes its execution, p2 and p3 can execute parallel.) prior to association with a selected microcontroller (5, 5a), the method involves developing the application task architecture by using at least one virtual core (A0, A1, A2) different from the one or more cores (C0, C1, C2) of the microcontroller (5, 5a), ([Fig. 2][Page 2-3], AUTOSAR mitigates the problems existing in the automotive systems design process by its standardized threelayer software architecture, i.e., the Application layer, the Basic Software layer (BSW) and the RunTime Environment layer (RTE). In the application layer, the applications encapsulate functionalities within a collection of software components. AUTOSAR follows a software component approach as in several description languages. The software components in AUTOSAR (SWC) can interact independently of a particular infrastructure through an abstract environment called Virtual Functional Bus (VFB). Each SWC contains one or more runnables. These runnables are composed of the pieces of codes that can be executed and scheduled independently. Figure 1 depicts such software architecture.)
However, Autosar does not explicitly disclose at least one virtual core,
the various tasks (T10-T14, T20-T24, T30-T34) being assigned respectively to said at least one virtual core (A0, A1, A2), and associating said at least one virtual core (A0, A1, A2) with the one or more cores (C0, C1, C2) of the selected microcontroller (5, 5a) so as to allocate tasks (T10-T14, T20-T24, T30-T34) assigned to said at least one virtual core (A0, A1, A2) to the core or among the cores (C0, C1, C2) of the selected microcontroller (5, 5a).
Autobest teaches at least one virtual core, the various tasks (T10-T14, T20-T24, T30-T34) being assigned respectively to said at least one virtual core (A0, A1, A2), and  associating said at least one virtual core (A0, A1, A2) with the one or more cores (C0, C1, C2) of the selected microcontroller (5, 5a) so as to allocate tasks (T10-T14, T20-T24, T30-T34) assigned to said at least one virtual core (A0, A1, A2) to the core or among the cores (C0, C1, C2) of the selected microcontroller (5, 5a). ([Page 6], This leaves open whether other critical operating-system services, such as the task scheduler, could be implemented in user space as well. So we evaluated the following two design approaches for AUTOBEST: A para-virtualizing hypervisor that schedules virtual machines based on the time partition schedule and exposes a virtual CPU (vCPU) interface [7]. Partitions then implement RTOS-specific task scheduling in user space. Interrupts are received by the hypervisor and injected into the associated virtual machines through a virtual Interrupt Controller (vINTC) interface. [Page 3], However, in compliance to configured application rights, tasks on different cores can interact by activating tasks or setting events across cores. For inter-core synchronization, AUTOSAR specifies spinlocks, but is not fully set on their semantics and the underlying implementation [5]. Nevertheless, it is possible to schedule ARINC 653 partitions independently on different cores.  [Page 1], We show that their domain-specific requirements have a common basis and can be implemented with a small partitioning microkernel-based design on embedded microcontrollers with memory protection (MPU) support.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Autosar wherein using a AUTOSAR operating system that is adaptable to a multiple microcontrollers, various tasks are assigned for parallel execution by an electronic control unit (ECU), basic software layer (BSW) is used to establish connection with selected microcontroller(s) and application(s) is/are partitioned for multi-core platform environment, into teachings of Autobest wherein partitioned application(s)/tasks are executed utilizing virtual cpus (vpus) which are associated to a physical core/cpu, because this would enhance the teachings of Autosar wherein by implementing a virtualization/hypervisor approach, vcpu interface with its hardware-like abstraction simplifies porting of existing operating-system code, user code required to perfor certain operations in supervisor mode can be examined using static code analysis at system integration time to not compromise partitioning and vCPU and vINTC architecture resembling hardware virtualization capabilities built into today’s desktop CPUs have a high probability to appear in tomorrow’s embedded processors thus provide an easy upgrade path for future compatibility.

As per claim 2, rejection of claim 1 is incorporated:
Autobest teaches wherein the selected microcontroller (5, 5a) is a multicore (C0, C1, C2) microcontroller, the application task architecture comprising a plurality of virtual cores (A0, A1, A2). ([Page 6], This leaves open whether other critical operating-system services, such as the task scheduler, could be implemented in user space as well. So we evaluated the following two design approaches for AUTOBEST: A para-virtualizing hypervisor that schedules virtual machines based on the time partition schedule and exposes a virtual CPU (vCPU) interface [7]. Partitions then implement RTOS-specific task scheduling in user space. Interrupts are received by the hypervisor and injected into the associated virtual machines through a virtual Interrupt Controller (vINTC) interface. [Page 3], However, in compliance to configured application rights, tasks on different cores can interact by activating tasks or setting events across cores. For inter-core synchronization, AUTOSAR specifies spinlocks, but is not fully set on their semantics and the underlying implementation [5]. Nevertheless, it is possible to schedule ARINC 653 partitions independently on different cores.  [Page 1], We show that their domain-specific requirements have a common basis and can be implemented with a small partitioning microkernel-based design on embedded microcontrollers with memory protection (MPU) support.)

As per claim 3, rejection of claim 2 is incorporated:
Autobest teaches wherein the tasks (T10-T14, T20-T24, T30-T34) assigned to a virtual core (A0, A1, A2) are allocated to one and the same core (C0, C1, C2) of the selected microcontroller (5, 5a). ([Page 6], This leaves open whether other critical operating-system services, such as the task scheduler, could be implemented in user space as well. So we evaluated the following two design approaches for AUTOBEST: A para-virtualizing hypervisor that schedules virtual machines based on the time partition schedule and exposes a virtual CPU (vCPU) interface [7]. Partitions then implement RTOS-specific task scheduling in user space. Interrupts are received by the hypervisor and injected into the associated virtual machines through a virtual Interrupt Controller (vINTC) interface. [Page 3], However, in compliance to configured application rights, tasks on different cores can interact by activating tasks or setting events across cores. For inter-core synchronization, AUTOSAR specifies spinlocks, but is not fully set on their semantics and the underlying implementation [5]. Nevertheless, it is possible to schedule ARINC 653 partitions independently on different cores.  [Page 1], We show that their domain-specific requirements have a common basis and can be implemented with a small partitioning microkernel-based design on embedded microcontrollers with memory protection (MPU) support.)

As per claim 4, rejection of claim 2 is incorporated:
Autobest teaches wherein, when the selected microcontroller (5, 5a) comprises at least two separate groups of cores (C0, C1, C2) connected by a bridge, a group of virtual cores (A0, A1, A2) is produced for each group of cores (C0, C1, C2) of the microcontroller (5, 5a), the groups of virtual cores (A0, A1, A2) being independent of one another. ([Page 6], This leaves open whether other critical operating-system services, such as the task scheduler, could be implemented in user space as well. So we evaluated the following two design approaches for AUTOBEST: A para-virtualizing hypervisor that schedules virtual machines based on the time partition schedule and exposes a virtual CPU (vCPU) interface [7]. Partitions then implement RTOS-specific task scheduling in user space. Interrupts are received by the hypervisor and injected into the associated virtual machines through a virtual Interrupt Controller (vINTC) interface. [Page 3], However, in compliance to configured application rights, tasks on different cores can interact by activating tasks or setting events across cores. For inter-core synchronization, AUTOSAR specifies spinlocks, but is not fully set on their semantics and the underlying implementation [5]. Nevertheless, it is possible to schedule ARINC 653 partitions independently on different cores.  [Page 1], We show that their domain-specific requirements have a common basis and can be implemented with a small partitioning microkernel-based design on embedded microcontrollers with memory protection (MPU) support.  [Page 5], For spatial partitioning on the automotive side, AUTOSAR provides an optional application concept for grouping tasks into applications, based on the OSEK extension protected applications.)
Autosar also teaches ([Page 3], In this paper, runnables are grouped into clusters before being distributed across cores by optimizing a specific objective function. The works of Faragardi et. al [6] and Saidi et. al [7] proposed a heuristic algorithm to create a task set according to the mapping of runnables on the cores.)

Claim(s) 9 and 10 are ECU claims corresponding to the method claim 1.  Therefore, rejected based on similar rationale. 

Claim 11 is a motor vehicle claim corresponding to ECU claim 9.  Therefore, rejected based on similar rationale.

As per claim 12, rejection of claim 3 is incorporated:
Autobest teaches wherein, when the selected microcontroller (5, 5a) comprises at least two separate groups of cores (C0, C1, C2) connected by a bridge, a group of virtual cores (A0, A1, A2) is produced for each group of cores (C0, C1, C2) of the microcontroller (5, 5a), the groups of virtual cores (A0, A1, A2) being independent of one another. ([Page 6], This leaves open whether other critical operating-system services, such as the task scheduler, could be implemented in user space as well. So we evaluated the following two design approaches for AUTOBEST: A para-virtualizing hypervisor that schedules virtual machines based on the time partition schedule and exposes a virtual CPU (vCPU) interface [7]. Partitions then implement RTOS-specific task scheduling in user space. Interrupts are received by the hypervisor and injected into the associated virtual machines through a virtual Interrupt Controller (vINTC) interface. [Page 3], However, in compliance to configured application rights, tasks on different cores can interact by activating tasks or setting events across cores. For inter-core synchronization, AUTOSAR specifies spinlocks, but is not fully set on their semantics and the underlying implementation [5]. Nevertheless, it is possible to schedule ARINC 653 partitions independently on different cores.  [Page 1], We show that their domain-specific requirements have a common basis and can be implemented with a small partitioning microkernel-based design on embedded microcontrollers with memory protection (MPU) support.  [Page 5], For spatial partitioning on the automotive side, AUTOSAR provides an optional application concept for grouping tasks into applications, based on the OSEK extension protected applications.)
Autosar also teaches ([Page 3], In this paper, runnables are grouped into clusters before being distributed across cores by optimizing a specific objective function. The works of Faragardi et. al [6] and Saidi et. al [7] proposed a heuristic algorithm to create a task set according to the mapping of runnables on the cores.)

As per claims 16-20, these are ECU claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196